Pee Curiam.
1. The motion to strike is without merit.
2. The court did not err in overruling the demurrers to the defendant’s pleas.
3. The evidence being in material conflict, and the verdict not being demanded, the court erred in directing a verdict.

Judgment reversed on the main hill of exceptions; affirmed on the cross-hill.


Wade, O. J., and Jenkirts and Luke, JJ., concur.

2. The nature of the defense referred to in paragraph 2 of the decision is indicated in the report of this case in 147 Ga. 91. The plaintiff demurred orally to an amendment to the defendaiit’s counter-affidavit, in which this defense was set up; and by cross-bill of exceptions the plaintiff assigned error on the overruling of the demurrer.
3. The court directed a verdict finding the issue in favor of the plaintiff, and finding $909.98 as rent; to which defendant excepted.'
(Certiorari to review this decision was granted by the Supreme Court.)
II. H. Perry, R. II. Baker, for Arnold.
O. J. Lilly, W. A. Charters, contra.